[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-14842                 ELEVENTH CIRCUIT
                                                                 APRIL 13, 2009
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                   Agency Nos. A98-702-129, A98-702-130

HECTOR RAMON RIQUEL,
MERCEDES BEATRIZ BODU-LEPAGE,
JAVIER ALFONSO RIQUEL-BODU,

                                                                        Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                          ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (April 13, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Hector Riquel and his family, natives and citizens of Venezuela, petition this
Court for review of the decision of the Board of Immigration Appeals to deny their

application for withholding of removal under the Immigration and Nationality Act.

INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). The Board ruled that Riquel’s petition

was untimely and that his allegations of persecution were not sufficiently detailed

or corroborated to warrant relief. We deny the petition.

                                 I. BACKGROUND

      Riquel, his wife, Mercedes Bodu-Lepage, and their two sons, Javier Alfonso

Riquel-Bodu and Hector Andres Riquel-Bodu, were admitted to the United States

in 2000 as nonimmigrant visitors. In December 2004, Riquel, on behalf of himself,

his wife, and their sons, filed an application for asylum, withholding of removal,

and relief under the Convention Against Torture and sought relief based on his

political opinion. Riquel alleged that he had been threatened and imprisoned based

on his opposition to President Hugo Chavez and he was known in Venezuela

because he wrote a letter to Chavez and asked him to resign. Riquel asserted that

he would be persecuted or assassinated if he returned to Venezuela.

      Riquel testified that he participated in an organization called Democratic

Action that opposed the Chavez regime. In 1998, uniformed commanders of the

Bolivarian Circles, a pro-Chavez organization, approached Riquel and questioned

his political activities. The officers told Riquel that they would follow him if he

continued to oppose Chavez. Later, individuals whom Riquel was unable to
                                           2
identify threw rocks at his house. Riquel’s relatives and friends received telephone

calls from anonymous individuals who stated that they would follow Riquel so

long as he worked for Democratic Action.

      In 1999, as Riquel drove away from a clandestine meeting of Democratic

Action, he was followed by another car. An occupant of the other vehicle told

Riquel to stop; Riquel instead accelerated and shots were fired at his car. Riquel

could not identify the occupants of the vehicle, but he “suppose[d] they might be

from the commanders of Chavez.”

      Riquel testified on cross-examination that his mother and mother-in-law still

lived in Venezuela. He asserted that Chavez received the letter requesting his

resignation because a friend delivered it to Chavez’s secretary. Riquel testified

that he had continued to oppose the Chavez regime while in the United States by

collecting signatures for the Venezuelan Society of Orlando.

      The immigration judge denied Riquel’s application. The immigration judge

found that Riquel had waived his request for asylum. The judge ruled that Riquel

failed to provide detailed information to establish that he would be persecuted if he

returned to Venezuela and he failed to corroborate his allegations of past

persecution.

      The Board dismissed Riquel’s appeal. The Board ruled that Riquel’s

application for asylum was untimely. The Board “adopt[ed] and affirm[ed]” the
                                          3
conclusions of the immigration judge that Riquel’s allegations of persecution were

not sufficiently detailed or corroborated to find that Riquel was entitled to

withholding of removal or relief under the Convention.

                         III. STANDARDS OF REVIEW

      We review the decision of the Board to determine whether it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “To reverse

[those] fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

We review the legal conclusions of the Board de novo. Id. at 1287 n.6. When the

Board adopts the findings of the immigration judge, we review the decision of the

immigration judge. Al Najjar, 257 F.3d at 1284.

                                 III. DISCUSSION

      Riquel and his family challenge the denial of their petition for withholding

of removal. The family does not challenge the finding that their application for

asylum was untimely, which we lack jurisdiction to review. Mendoza, 327 F.3d at

1287. Because only a petition for review of the denial of withholding of removal

remains and the governing regulation does not provide for derivative benefits, we

deny the petition for Riquel’s wife and son. See 8 C.F.R. § 208.16(c); Delgado v.

U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007) (per curiam).
                                           4
         Substantial evidence supports the finding that Riquel did not have a well-

founded fear of future prosecution because he failed to establish that he suffered

past persecution and he offered no proof that he would be singled out due to his

political beliefs if he returned to Venezuela. See 8 C.F.R. § 208.16(b)(1);

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (per curiam).

The statements by the Bolivarian Circles and the anonymous telephone calls

threatening to follow Riquel do not rise to the level of persecution. See Silva v.

U.S. Att’y Gen., 448 F.3d 1229, 1238 (11th Cir. 2006). Riquel did not see the

gunman or the individuals who pelted his home with rocks or present evidence that

their attacks were politically motivated, and no harm resulted from either incident.

See id. at 1234, 1238; Sepulveda, 401 F.3d at 1231. The record also does not

compel a finding that Riquel will be targeted for the letter that he wrote to

President Chavez because he left family members in Venezuela who have not been

threatened or harmed. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir.

2006).

                                  IV. CONCLUSION

         We DENY Riquel’s petition for review.




                                            5